Citation Nr: 0032206	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  95-09 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for tinea versicolor, 
currently rated 30 percent disabling.  

2.  Entitlement to a compensable rating for 
pseudofolliculitis barbae.  

3.  Entitlement to an increased rating for a low back 
disorder, currently rated 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from February 1967 
to February 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the benefits 
sought.  A videoconference hearing with the veteran 
testifying at the RO was held in April 2000.  The issue of 
entitlement to an increased rating for a low back disorder is 
the subject of a remand that follows this decision.  


FINDINGS OF FACT

1.  The appellant's tinea versicolor is manifested by 
extensive hyperpigmentation and constant itching, without 
ulceration or extensive exfoliation or crusting, systemic or 
nervous manifestations, or exceptional repugnancy.  

2.  Pseudofolliculitis barbae is manifested by occasional 
problems with itching or exudation on shaving, but without 
constant exudation or itching, extensive lesions, or more 
than moderate disfigurement.  


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for tinea versicolor is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.20, 4.118, Codes 7899-7806 (2000).  

2.  A 10 percent rating is warranted for pseudofolliculitis 
barbae.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.118, Codes 7814-7806 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful diagnosis, 
or for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

I.  Tinea Versicolor

Service medical records show that the appellant was treated 
for a history of grouped versicolor lesions on the penis 
shaft in March 1967, a rash on the feet and from the neck up 
in June 1967, tinea pedis in November 1968, and herpes 
simplex on the glans penis in March 1969.  

Since service the appellant has been evaluated on several 
occasions for his skin problems.  A condition manifested by a 
number of involving vesicles on the inner aspect of the feet 
and soles was noted on September 1973 VA medical examination 
and diagnosed as mild dermatophytosis pedis.  W. Q. Ward, 
M.D., indicated in a December 1977 statement that he had 
diagnosed the appellant with tinea versicolor after examining 
him in March 1977.  Fairly extensive superficial scaliness of 
the skin, showing discreet and confluent lesions over the 
chest and back, was noted on October 1978 VA examination, and 
diagnosed as moderately severe tinea versicolor.  Some 
hypopigmented, scaling patches on the chest and back, and 
some scaling on the feet with a few excoriated lesions, were 
observed on August 1986 VA examination, and diagnosed as 
tinea versicolor of the trunk and tinea pedis.  

On July 1993 VA skin examination, numerous tanned to 
hyperpigmented, oval to irregular-shaped, scaly patches were 
seen on the lower part of the face, neck, and upper torso.  
There were subtle papules on the sides of the fingers, 
considered consistent with Sego grains.  There were scaling 
and slight erythema on the sides and soles of the feet, with 
thickening and crumbly hyperkeratosis.  The diagnoses were 
tinea versicolor of the face and upper trunk, probable 
dyshidrotic eczema, based on the Sego grains of the fingers 
and the history provided, and tinea pedis with onychomycosis.  

The appellant complained of chronic pruritus of the rash on 
his chest and back on March 1997 VA skin examination.  
Extensive macular, hyperpigmented macules with inducible 
scale that coalesced into patches were noted on the chest, 
back, neck, and the proximal upper extremities.  There was an 
area of hyperpigmentation on the right proximal upper 
extremity from chronic inflammation and scratching.  The 
diagnosis was severe and extensive tinea versicolor.  

The appellant testified at an October 1995 VA Regional Office 
hearing that his tinea versicolor was manifested by constant 
itching, lesions, bumps, and disfiguring scars all over the 
body.  At an April 2000 VA Video Conference hearing, he 
related that his tinea versicolor was located on his back, 
scalp, face, neck, and upper part of the groin area, with the 
worst involving the back.  He indicated that because he was 
unable to take oral mediation, he treated the problem with 
lotion, which didn't seem to work very well.  The claims file 
includes color photographs of various areas of the 
appellant's body.  

When eczema is manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant, a 50 percent 
evaluation is assigned.  If there is constant exudation or 
itching, extensive lesions, or marked disfigurement, a 30 
percent evaluation is assigned.  With exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area, eczema is assigned a 10 percent evaluation.  When 
eczema has slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area, a noncompensable 
evaluation is assigned.  38 C.F.R. § 4.118, Diagnostic Code 
7806.  

Careful evaluation of the evidence, including the color 
photographs of various anatomic areas, did not establish that 
the veteran's tinea is manifested by ulceration or extensive 
exfoliation or crusting, or by systemic or nervous 
manifestations; nor is it shown to be exceptionally 
repugnant.  Accordingly, there is no basis for a rating in 
excess of 30 percent for the disorder.  

II.  Pseudofolliculitis Barbae

On March 1997 VA skin examination, the appellant was noted to 
have hyperpigmented patches on both cheeks and post-
inflammatory hyperpigmentation of the neck area that was 
considered secondary to chronic folliculitis inflammation.  
The diagnosis was probable pseudofolliculitis barbae that the 
appellant kept under control with minimal shaving.  

At the October 1995 and April 2000 hearings, the appellant 
indicated that shaving irritated his face, causing it to 
become bumpy and infected.  He submitted several color 
photographs of his face at those hearings.  

Pseudofolliculitis barbae is rated as eczema (Diagnostic Code 
7806), dependent upon location, extent, and repugnant or 
otherwise character of manifestation.  38 C.F.R. § 4.118, 
Diagnostic Code 7814.  While the appellant is apparently able 
to minimize the appearance of his pseudofolliculitis barbae 
by not shaving, it still involves an exposed surface and 
presents problems with itching or exudation on shaving.  
Because the disability associated with the pseudofolliculitis 
barbae appears to more nearly approximate the criteria for a 
10 percent rating, the Board finds that with application of 
38 C.F.R. § 4.7, a 10 percent rating is warranted.  Clinical 
findings and color photographs of the face do not reflect 
constant exudation or itching, extensive lesions, or more 
than moderate disfigurement due to pseudofolliculitis barbae.  
Hence, a rating in excess of 10 percent is not warranted.  


ORDER

An increased rating for tinea versicolor is denied.  

A 10 percent rating for pseudofolliculitis barbae is granted, 
subject to the regulations governing payment of VA monetary 
awards.  


REMAND

Service medical records show that the appellant was initially 
treated for back problems in October 1967 when he complained 
of a sore back after playing football.  He was later treated 
for a back contusion in June 1968 after slipping and falling.  
He has continued to experience back problems since service 
and has undergone several VA medical examinations for his 
back over the years.  His current diagnoses include:  Severe 
lumbosacral strain, severe degenerative joint disease of the 
lumbosacral spine, and a herniated disc at L5-S1 on the left.  
He reports he has numbness in his left foot.  At an April 
2000 hearing, he testified he was told by a VA neurosurgeon 
in March or April 2000 that the numbness he experiences in 
his left foot is indicative of foot drop.  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that VA's "duty to assist" 
includes helping the veteran obtain facts and evidence that 
might help him to sustain his burden of proof or develop the 
facts of his claim.  White v. Derwinski, 1 Vet. App. 519 
(1991).  When the Board believes the medical evidence of 
record is insufficient, it may supplement the record by 
ordering a medical examination.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  While March and April 2000 records from a 
VA neurosurgery clinic show that the appellant's back 
disability was evaluated, there was no mention of foot drop.  
However, the veteran's April 2000 hearing testimony suggests 
that the examining neurosurgeon may have verbally 
communicated such medical opinion to the appellant on those 
occasions.  

In light of the foregoing, and to insure that the appellant's 
due process rights are met, the issue of entitlement to an 
increased rating for a low back disorder is remanded to the 
RO for the following:  

1.  The RO should ask the VA neurosurgeon who 
examined the appellant on March 16, 2000 and 
April 20, 2000 to review notes on the appellant 
and the clinical records in the claims file for 
the purpose of determining, if possible, 
whether the appellant has left foot drop.  If 
such determination cannot be made based on the 
existing evidence, the RO should schedule the 
appellant for an examination by the 
neurosurgeon to determine the severity of his 
low back disorder.  The claims folder must be 
available to, and reviewed by, the examiner in 
conjunction with the examination.  The examiner 
should identify all current disability 
associated with the veteran's service-connected 
low back disability, and specifically express 
an opinion whether the appellant experiences 
foot drop related to the low back disorder.  
The examiner should provide complete rationale 
for all conclusions reached.  Should the March 
and April 2000 examiner be unavailable to 
perform the requested neurologic examination, 
then the RO should arrange for the examination 
to be conducted by another neurologist.  In 
conjunction with the scheduling of the 
examination, the appellant should be advised of 
the provisions of 38 C.F.R. § 3.655(b) 
regarding the consequences of a failure to 
report.  

2.  The RO should ensure that all requested 
development is completed.  

The RO should then review the remaining claim.  If the 
benefit sought remains denied, an appropriate supplemental 
statement of the case should be furnished to the appellant 
and his representative, and they should be given the 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The purposes of this REMAND are to obtain additional medical 
evidence and to ensure due process.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Veterans Law Judge
	Board of Veterans' Appeals


 

